DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendments filed 16 November 2021 with respect to the specification have been fully considered and are deemed to overcome the previous objections. 
Applicant’s amendments filed 16 November 2021 with respect to the claims have been fully considered. Any claim objections, 35 U.S.C 112(a) rejections, and 35 U.S.C. 112(b) rejections not repeated herein are considered to be overcome by the amendments.
Response to Arguments
Applicant's arguments / remarks filed 16 November 2021 in the “Cross Coupled Stiffness” section on page 10 have been fully considered. Initially, it is noted that the referenced NPL document is not in the application folder and thus cannot be independently reviewed by the Office. Otherwise, the remarks indicate that the equation F = k*x can be used to derive “cross coupled stiffness”. However, the Office respectfully notes that the variable “k” represents stiffness, which is different from “cross coupled stiffness”. Indeed, the following passages (emphasis added) of Applicant’s disclosure indicate that cross-coupled stiffness is more complex than stiffness k in the above equation: 
[0033] Associated memory 214 of the controller 210 may further store one or more rotor dynamics models against which the measurement vector and an input signal to the magnetic actuator 110 is tracked in real-time to determine cross coupled forces or cross coupled stiffness K.sub.xy at the rotor assembly 90. The rotor dynamics model may include one or more mode shapes corresponding to one or more frequencies of rotor bending modes at the rotor assembly parameterized cross coupled stiffness.
[0039] The method 1000 further includes at 1040 determining cross coupled stiffness corresponding to the rotor assembly based at least on the vibrations signal, the rotor speed signal, and a rotor dynamics model of the rotor assembly, such as described in regard to FIGS. 1-3.
Accordingly, the supplied information in the remarks is not deemed sufficient to overcome the previous written description issues.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
	In claim 1, line 1, “at” should be changed to --of--(for grammatical purposes).
In claim 1, 6th line from bottom, --be applied to-- should be added after “to” (for grammatical and/or clarity purposes).
In claim 1, last line, “to the rotor assembly” should be deleted (for grammatical purposes and/or clarity).
In claim 7, “the instructions” should be deleted and “generating for” should be changed to --applying to-- (to improve the clarity of the claim)(note: “instructions” cannot generate a magnetic force).
In claim 9, line 3, “a” (before “non-synchronous”) should be changed to --the first-- (to imbue proper antecedent basis practice).
In claim 9, line 4, “a” (before “cross”) should be changed to --the first-- (to imbue proper antecedent basis practice).
In claim 9, line 5, “an” (before “electromagnetic”) should be changed to --the second-- (to imbue proper antecedent basis practice).
In claim 9, line 5, --first-- should be added before “non-synchronous” (in response to the above change in claim 9, line 3).
claim 10, line 2, --second-- should be added before “electromagnetic” (in response to an above change to claim 9, line 5).
In claim 10, line 3, --first-- should be added before “cross” (in response to the above change to claim 9, line 4).
In claim 10, last line, --first-- should be added before “non-synchronous” (in response to an above change to claim 9, line 5).
In claim 12, 6th line from bottom, “of” should be changed to --to be applied to-- (for grammatical and/or clarity purposes).
In claim 12, last line, “to the rotor assembly” should be deleted (for grammatical purposes and/or clarity).
In claim 13, line 2, “vibration” should be changed to --vibrations-- (to use consistent terminology - see claim 12).
In claim 15, last line, “vibration” should be changed to --vibrations-- (to use consistent terminology - see claim 12).
In claim 16, 3rd to last line, “generating” should be changed to --applying-- (for grammatical and/or clarity purposes).
In claim 17, line 3, “a” (in before “non-synchronous”) should be changed to --the first-- (to imbue proper antecedent basis practice).
In claim 17, line 4, “vibration” should be changed to --vibrations-- (in response to the above change to claim 17, line 3 and to use consistent terminology).
In claim 17, line 4, “a” (before “cross”) should be changed to --the first-- (to imbue proper antecedent basis practice).
In claim 17, line 5, “an” (before “electromagnetic”) should be changed to --the second-- (to imbue proper antecedent basis practice).
In claim 17, line 5, --first-- should be added before “non-synchronous” (in response to the above change in claim 9, line 3).
claim 17, line 6, “vibration” should be changed to --vibrations-- (in response to an above change to claim 17, line 5 and to use consistent terminology).
In claim 20, line 5, “a” (first instance) should be deleted (for grammatical purposes).
In claim 20, last line, --and applying the second electromagnetic force-- should be added after “force” (for grammatical and/or clarity purposes).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) for failing the written description requirement (i.e., new matter situation).

In claim 1, the limitations recited as “determining a first cross coupled stiffness corresponding to the rotor assembly based at least on the first non-synchronous vibration signal and the first electromagnetic force” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure (see par. [0039]) indicates that cross-coupled stiffness is determined based at least on a vibrations signal, a rotor speed signal, and a rotor dynamics model of the rotor assembly. Due to identical instances, this rejection also applies to claims 12 and 20. Due to dependency, this rejection also applies to claims 2-11 and 13-19.



Claims 1-20 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitations recited as “determining a first cross coupled stiffness corresponding to the rotor assembly based at least on the first non-synchronous vibration signal and the first electromagnetic force” and/or “determining a second electromagnetic force… based at least on the first cross coupled stiffness” were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. Reference is made to the following sections of MPEP 2161.01(I) (emphasis added in bold formatting):
“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”;
“When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”
In the instant case, the disclosure does not provide an algorithm in the form of a mathematical formula, prose, or a flow chart that describes how the parameter “cross coupled stiffness” is determined based on “first non-synchronous vibration signal” and “first electromagnetic force” and how the parameter “second electromagnetic force” is determined from the variables of at least “cross coupled stiffness” and “first electromagnetic force”. Due to identical instances, this rejection also applies to claims 12 and 20. Due to dependency, this rejection applies to claims 2-11 and 13-19.
The disclosure also does not provide an algorithm in the form of a mathematical formula, prose, or a flow chart that describes how the variable “first cross coupled stiffness” (claims 3 and 14) is determined additionally based on “rotor dynamics model of the rotor assembly” and, thus, claims 3 and 14 are rejected on this basis. 
The disclosure also does not provide an algorithm in the form of a mathematical formula, prose, or a flow chart that describes how the variable “damping factor” (claim 10) is determined and, thus, claim 10 is rejected on this basis. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 3, the limitation recited as “the first cross coupled stiffness is based at least on a rotor dynamics model of the rotor assembly” is unclear in light of the antecedent limitation “determining a first cross coupled stiffness corresponding to the rotor assembly based at least on the first non-synchronous vibration signal and the first electromagnetic force” since Applicant’s arguments / remarks filed 16 November 2021 (see last sentence of page 10) state that “cross coupled stiffness” is entirely determined by “first electromagnetic force” and “non-synchronous vibration signal”, thereby rendering indefinite how “rotor dynamics model” is used in the determination of “first cross coupled stiffness”. Due to an identical instance, this rejection also applies to claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 9, 12, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciciriello et al. (US 10,547,258 - hereafter referred to as Ciciriello; previously cited) in view of Lewis et al. .
In reference to claim 1
Ciciriello discloses:
A system for controlling rotor dynamics at a rotor assembly (i.e., the assembly of rotor 122 and at least one of the fan 114, low pressure shaft 148, and low pressure turbine 146 - see Figures 9, 10, and col.9:ll.13-21), the system comprising:
a magnetic actuator (i.e., the assembly of windings 128 and a vibration sensor - see Figure 10 and col.7:ll.27-29) positioned in magnetic communication (see col.9:ll.31-35,43-48) with the rotor assembly, wherein the magnetic actuator is configured to selectively output an electromagnetic force (see col.9.ll.31-35,43-48) at the rotor assembly, and wherein the magnetic actuator is configured to obtain a vibration signal (i.e., vibration amplitude - see col.9:ll.55-62) at the rotor assembly and
a controller (130 - Figure 10) configured to store and execute instructions, the instructions comprising:
obtaining a first vibrations signal (i.e., vibration amplitude - see col.9:ll.55-62) at the rotor assembly;
determining a second electromagnetic force (i.e., the magnetic field applied by windings 128 - see col.9:ll.31-35) to the rotor assembly; and
generating a second output signal (i.e., the current through windings 128) corresponding to the second electromagnetic force to the rotor assembly.

Ciciriello does not disclose:
outputting a first output signal to apply, via the magnetic actuator, a first electromagnetic force to the rotor assembly;
determining a first non-synchronous vibration signal corresponding to the rotor assembly based at least on the first vibrations signal and a rotor speed of the rotor assembly;
determining a first cross coupled stiffness corresponding to the rotor assembly based at least on the first non-synchronous vibration signal and the first electromagnetic force;
the determining the second electromagnetic force is based at least on the first cross coupled stiffness.

Lewis discloses:
a method (see col.13:ln.63 through col.14:ln.24) for determining the cross-coupled stiffness of a rotor assembly comprising: (1) outputting an electromagnetic force to the rotor assembly, (2) determining a vibration signal (i.e., displacement response), and (3) determining a cross-coupled stiffness of the rotor assembly based on the electromagnetic force and the vibration signal.
	Morey discloses:
a system that determines non-synchronous vibrations (see col.6:ll.52-55) by measuring (see col.2:ll.43-46) speed and displacement. 

Twerdochlib teaches (see col.1:ll.31-41) that non-synchronous vibrations can lead to fracture of rotor blades.

Ciciriello further discloses (see col.9:ll.13-21,46-48) that the “second electromagnetic force” is utilized to alter the stiffness of the rotor system in order to move it away from a resonance condition. Accordingly, stiffness is the ultimate physical control parameter of Ciciriello. Lewis discloses a known technique for determining the stiffness of a rotor assembly. It would 

Ciciriello in view of Lewis and Morey addresses:
outputting (via Ciciriello windings 128) a first output signal to apply, via the magnetic actuator, a first electromagnetic force (i.e., an electromagnetic force used in the determination of cross-coupled stiffness, as in Lewis) to the rotor assembly;
determining (as in Morey) a first non-synchronous vibration signal corresponding to the rotor assembly based at least on the first vibrations signal and a rotor speed of the rotor assembly;
determining (as in Lewis) a first cross coupled stiffness corresponding to the rotor assembly based at least on the first non-synchronous vibration signal and the first electromagnetic force;
the determining the second electromagnetic force is based at least on the first cross coupled stiffness (see proposed modification above).

In reference to claim 3 (as far as it is clear and definite)
Ciciriello in view of Lewis and Morey addresses:
The system of claim 1, wherein determining the first cross coupled stiffness is based at least on a rotor dynamics model (i.e., the equation resulting in determination of “first cross coupled stiffness”) of the rotor assembly.

In reference to claim 9
Ciciriello in view of Lewis and Morey addresses:
The system of claim 1, the instructions further comprising: 
iteratively determining (note: the control schemes of Ciciriello and Morey are active and continuous and, thus, performed iteratively), over a period of time, a non-synchronous vibration signal and a cross coupled stiffness; and
iteratively determining (note: the control schemes of Ciciriello and Morey are active and continuous and, thus, performed iteratively) an electromagnetic force to reduce the non-synchronous vibration signal with respect to a threshold (note: “a threshold” is undefined; “with respect to a threshold” does not result in a substantive limitation).

In reference to claim 12
Ciciriello in view of Lewis and Morey, as combined in the rejection of claim 1, addresses:
	A turbo machine (112 - Ciciriello Figure 9), the turbo machine comprising:
a rotor assembly (i.e., the assembly of rotor 122 and at least one of the fan 114, low pressure shaft 148, and low pressure turbine 146 - see Ciciriello Figures 9, 10, and col.9:ll.13-21) comprising a magnetic material (note: the control scheme of Ciciriello utilizing a magnetic field applied to “rotor assembly” requires that “rotor assembly” includes magnetic material);
a magnetic actuator (i.e., the assembly of windings 128 and a vibration sensor - see Ciciriello Figure 10 and col.7:ll.27-29) positioned in magnetic communication (see Ciciriello col.9:ll.31-35,43-48) with the magnetic material of the rotor assembly, wherein the magnetic actuator is configured to selectively output an electromagnetic force (see Ciciriello col.9.ll.31-35,43-48) at the rotor assembly, and further wherein the magnetic actuator is configured to obtain a vibration signal (i.e., vibration amplitude - see Ciciriello col.9:ll.55-62) at the rotor assembly; and
a controller (130 - Ciciriello Figure 10) configured to store and execute instructions, the instructions comprising:
outputting (via Ciciriello windings 128) a first output signal to apply, via the magnetic actuator, a first electromagnetic force (i.e., an electromagnetic force used in the determination of cross-coupled stiffness, as in Lewis) at the rotor assembly;
obtaining, via the magnetic actuator, a first vibrations signal (i.e., vibration amplitude - see Ciciriello col.9:ll.55-62) at the rotor assembly;
determining (as in Morey) a first non-synchronous vibrations signal corresponding to the rotor assembly based at least on the first vibrations signal and a rotor speed of the rotor assembly;
determining (as in Lewis) a first cross coupled stiffness corresponding to the rotor assembly based at least on the first non-synchronous vibration signal and the first electromagnetic force;
determining a second electromagnetic force (i.e., the magnetic field applied by windings 128 - see Ciciriello col.9:ll.31-35) of the rotor assembly based at least on the first cross coupled stiffness (see proposed modification above); and
generating a second output signal (i.e., the current through Ciciriello windings 128) corresponding to the second electromagnetic force to the rotor assembly.

In reference to claim 14 (as far as it is clear and definite)
Ciciriello in view of Lewis and Morey addresses:
The turbo machine of claim 12, wherein determining the first cross coupled stiffness is based at least on a rotor dynamics model (i.e., the equation resulting in determination of “first cross coupled stiffness”) of the rotor assembly.

In reference to claim 17
Ciciriello in view of Lewis and Morey addresses:
The turbo machine of claim 12, the instructions further comprising: 
iteratively determining (note: the control schemes of Ciciriello and Morey are active and continuous and, thus, performed iteratively), over a period of time, a non-synchronous vibration signal and a cross coupled stiffness; and
iteratively determining (note: the control schemes of Ciciriello and Morey are active and continuous and, thus, performed iteratively) an electromagnetic force to reduce the non-synchronous vibration signal with respect to a threshold (note: “a threshold” is undefined; “with respect to a threshold” does not result in a substantive limitation).

In reference to claim 20
Ciciriello in view of Lewis and Morey, as combined in the rejection of claim 1, addresses:
	A method for controlling a rotor assembly of a turbo machine, the method comprising:
outputting (via Ciciriello windings 128) a first electromagnetic force (i.e., an electromagnetic force used in the determination of cross-coupled stiffness, as in Lewis) at the rotor assembly via a magnetic actuator (i.e., the assembly of windings 128 and a vibration sensor - see Ciciriello Figure 10 and col.7:ll.27-29);
obtaining a first vibration signal (i.e., vibration amplitude - see Ciciriello col.9:ll.55-62) from the rotor assembly;
obtaining (as in Morey) a rotor speed signal of the rotor assembly, wherein the rotor speed signal corresponds to a frequency speed of the rotor assembly;
determining (as in Morey) a first non-synchronous vibrations signal corresponding to the rotor assembly based at least on the first vibration signal and the rotor speed of the rotor assembly;
determining (as in Lewis) a first cross coupled stiffness corresponding to the rotor assembly based at least on the first non-synchronous vibration signal and the first electromagnetic force;
determining a second electromagnetic force (i.e., the magnetic field applied by windings 128 - see Ciciriello col.9:ll.31-35) to the rotor assembly based at least on the first cross coupled stiffness (see proposed modification above); and
generating a second output signal (i.e., the current through Ciciriello windings 128) corresponding to the second electromagnetic force to the rotor assembly.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ciciriello in view of Lewis, Morey, and Habermann et al. (US 4,866,318 - hereafter referred to as Habermann).

In reference to claim 11
Ciciriello in view of Lewis and Morey addresses:
	The system of claim 1.

Ciciriello in view of Lewis and Morey does not address:
the first vibrations signal comprises at least a two orthogonal direction vibration signal corresponding to the rotor assembly.

Habermann discloses:
a system for monitoring displacement of a shaft that includes a two orthogonal sensor arrangement (31 & 32 - see col.3:ll.55-61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ciciriello in view of Lewis and Morey to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745